UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-1204 HESS CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 13-4921002 (I.R.S. Employer Identification Number) 1, NEW YORK, N.Y. (Address of Principal Executive Offices) 10036 (Zip Code) (Registrant’s Telephone Number, Including Area Code is (212) 997-8500) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler x AcceleratedFiler ¨ Non-Accelerated Filer ¨ SmallerReportingCompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox At September 30, 2015, there were 286,097,193 shares of Common Stock outstanding. HESS CORPORATION Form 10-Q TABLE OF CONTENTS Item No. Page Number PART I FINANCIAL INFORMATION 1. Financial Statements (Unaudited) Consolidated Balance Sheet at September 30, 2015, and December 31, 2014 2 Statement of Consolidated Income for the Three and Nine Months Ended September 30, 2015, and 2014 3 Statement of Consolidated Comprehensive Income for the Three and Nine Months Ended September 30, 2015, and 2014 4 Statement of Consolidated Cash Flows for the Nine Months Ended September 30, 2015, and 2014 5 Statement of Consolidated Equity for the Nine Months Ended September 30, 2015, and 2014 6 Notes to Consolidated Financial Statements 7 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 3. Quantitative and Qualitative Disclosures about Market Risk 33 4. Controls and Procedures 33 PART II OTHER INFORMATION 1. Legal Proceedings 34 2. Share Repurchase Activities 34 6. Exhibits and Reports on Form 8-K 35 Signatures 36 Certifications PART I - FINANCIAL INFORMATION Item 1. Financial Statements.
